SUPPLEMENT DATED MAY 1, 2009 To THE PROSPECTUS DATED MAY 1, 2008 For the following annuities: MFS REGATTA EXTRA FUTURITY II Update of Information Incorporated by Reference. Under the heading “Incorporation of Certain Documents by Reference” in the Prospectus, we describe certain documents that we incorporate by reference into the Prospectus. That description is revised to read as follows: “The Company’s Annual Report on Form 10-K for the year ended December 31, 2008 filed with the SEC pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is incorporated herein by reference.
